 

EMPLOYMENT AGREEMENT

This Employment Agreement (“Agreement”) is made and entered into by and between
Select Energy Services, LLC, a Delaware limited liability company (the
“Company”), and Mitchell Shauf (“Employee”) effective as of January 14, 2019
(the “Effective Date”).  

 

WHEREAS, Employee is currently employed by the Company; and

 

WHEREAS, in order to further incentivize Employee to continue to develop the
business and goodwill of the Company Group (as defined below), the Company will
provide Employee with certain compensation and benefits pursuant to (and subject
to the terms of) this Agreement and Select Energy Services, Inc., a Delaware
corporation and the parent of the Company (the “Parent”) will grant to Employee
shares of restricted stock pursuant to (and subject the terms of) that certain
Restricted Stock Grant Notice and Restricted Stock Agreement between Parent and
Employee (the “Restricted Stock Agreement”).

 

NOW, THEREFORE, for and in consideration of the premises and the mutual
covenants and agreements herein contained, and for other valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties hereby
agree as follows:

 

1. Employment.    During the Employment Period (as defined in Section ‎4), the
Company shall employ Employee, and Employee shall serve, as Senior Vice
President, Operations, of the Company.    

2. Duties and Responsibilities of Employee.

(a) During the Employment Period, Employee shall devote Employee’s best efforts
and full business time and attention to the businesses of Parent and its direct
and indirect subsidiaries, including the Company (collectively, the Parent and
its direct and indirect subsidiaries are referred to as the “Company Group”) as
may be requested by Parent or the Company from time to time.  Employee’s duties
and responsibilities shall include those normally incidental to the position(s)
identified in Section ‎1, as well as such additional duties as may be assigned
to Employee by the Company from time to time, which duties and responsibilities
may include providing services to other members of the Company Group in addition
to the Company.  Employee may, without violating this Section ‎2(a), (i) as a
passive investment, own publicly traded securities in such form or manner as
will not require any services by Employee in the operation of the entities in
which such securities are owned; (ii) engage in charitable and civic activities;
or (iii) with the prior written consent of the board of directors of Parent (the
“Board”), engage in other personal and passive investment activities, in each
case, so long as such ownership, interests or activities do not interfere with
Employee’s ability to fulfill Employee’s duties and responsibilities under this
Agreement and are not inconsistent with Employee’s obligations to any member of
the Company Group or competitive with the business of any member of the Company
Group. 

(b) Employee hereby represents and warrants that Employee is not the subject of,
or a party to, any employment agreement, non-competition, non-solicitation,
restrictive covenant or non-disclosure agreement, or any other agreement,
obligation, restriction or understanding that would prohibit Employee from
executing this Agreement or fully performing

US 6049616




each of Employee’s duties and responsibilities hereunder, or would in any
manner, directly or indirectly, limit or affect any of the duties and
responsibilities that may now or in the future be assigned to Employee
hereunder.  Employee expressly acknowledges and agrees that Employee is strictly
prohibited from using or disclosing any confidential information belonging to
any prior employer in the course of performing services for any member of the
Company Group, and Employee promises that Employee shall not do so.  Employee
shall not introduce documents or other materials containing confidential
information of any prior employer to the premises or property (including
computers and computer systems) of any member of the Company Group.

(c) Employee owes each member of the Company Group fiduciary duties  (including
(i) duties of loyalty and disclosure and (ii) such fiduciary duties that an
officer of the Company owes under the laws of the State of Delaware), and the
obligations described in this Agreement are in addition to, and not in lieu of,
the obligations Employee owes each member of the Company Group under statutory
and common law.

3. Compensation. 

(a) Base Salary.  During the Employment Period, the Company shall pay to
Employee an annualized base salary of $285,000 (the “Base Salary”) in
consideration for Employee’s services under this Agreement, payable in
substantially equal installments in conformity with the Company’s customary
payroll practices for similarly situated employees as may exist from time to
time, but no less frequently than monthly.

(b) Signing Bonus.  On the Company’s first regular payroll date following the
Effective Date, the Company shall pay Employee a one-time signing bonus in the
amount of $206,250 (the “Signing Bonus”). Notwithstanding any provision of this
Agreement to the contrary, Employee shall promptly return to the Company the
full amount of the Signing Bonus (gross of applicable tax withholdings) in the
event that at any time during the one (1)-year period following the Effective
Date, Employee’s employment is terminated by the Company for Cause pursuant to
Section 7(a) or by Employee for convenience pursuant to Section 7(e).

(c) STI Plan.  Employee shall be eligible to continue participating in the
Company’s short-term incentive bonus program (the “STI Plan”), subject to the
terms of the STI Plan in effect from time to time.  Each bonus, if any, paid
pursuant to the STI Plan shall be paid as soon as administratively feasible
after the Board (or a committee thereof) certifies whether the applicable
performance targets for the applicable calendar year have been achieved, and in
no event later than April 30 of the calendar year following the calendar year to
which such bonus relates.  Such bonus, if applicable to Employee, shall not
unreasonably be withheld. Notwithstanding anything in this Section ‎3(b) to the
contrary, no bonus will be paid  under the STI Plan for a particular calendar
year unless Employee remains continuously employed by the Company from the
Effective Date through the date the Board (or a committee thereof) certifies
whether the applicable performance targets for the applicable calendar year have
been achieved.

4. Term of Employment.   Unless earlier terminated pursuant to Section 7 below,
the term of Employee’s employment under this Agreement shall be for the period
beginning on the Effective Date and ending on the fifth (5th) anniversary of the
Effective Date (the “Term”).  Upon the expiration of the Term, this Agreement
shall automatically terminate and shall cease to have

2

 




any further force or effect and, if Employee’s employment has not terminated
prior to the end of the Term in accordance with Section ‎7, Employee’s
employment with the Company following the expiration of the Term shall continue
on an “at-will” basis and may be terminated by either party at any time and for
any reason or no reason at all, so long as the reason or lack of reason is
lawful;  provided,  however, that notwithstanding the foregoing, the terms of
Sections 9 and 11 shall remain in effect following the expiration of the
Term.  Notwithstanding any other provision of this Agreement, Employee’s
employment pursuant to this Agreement may be terminated at any time during the
Term in accordance with Section ‎7.  The period from the Effective Date through
the expiration of this Agreement or, if sooner, the termination of Employee’s
employment pursuant to this Agreement, regardless of the time or reason for such
termination, shall be referred to herein as the “Employment Period.”

5. Business Expenses.  Subject to Section ‎23, the Company shall reimburse
Employee for Employee’s reasonable out-of-pocket business-related expenses
actually incurred in the performance of Employee’s duties under this Agreement
so long as Employee timely submits all documentation for such expenses, as
required by Company policy in effect from time to time.  Any such reimbursement
of expenses shall be made by the Company upon or as soon as practicable
following receipt of such documentation (but in any event not later than the
close of Employee’s taxable year following the taxable year in which the expense
is incurred by Employee).  In no event shall any reimbursement be made to
Employee for any expenses incurred after the date of Employee’s termination of
employment with the Company.   

6. Benefits.  During the Employment Period, Employee shall be eligible to
participate in the same benefit plans and programs in which other
similarly situated Company employees are eligible to participate, subject to the
terms and conditions of the applicable plans and programs in effect from time to
time.  The Company shall not, however, by reason of this Section 6, be obligated
to institute, maintain, or refrain from changing, amending, or discontinuing,
any such plan or policy, so long as such changes are similarly applicable to
similarly situated Company employees generally.

7. Termination of Employment.

(a) Company’s Right to Terminate Employee’s Employment for Cause.  The Company
shall have the right to terminate Employee’s employment hereunder at any time
during the Term for Cause.  For purposes of this Agreement, “Cause” shall mean: 

(i) Employee’s material breach of this Agreement or any other written agreement
between Employee and one or more members of the Company Group;

(ii) Employee’s material failure to follow any law applicable to the workplace
or employment relationship, or Employee’s breach of any material policy or code
of conduct established by Parent or the Company and applicable to Employee;

(iii) Employee’s gross negligence, willful misconduct, breach of fiduciary duty,
fraud, theft or embezzlement;



3

 




(iv) the commission by Employee of, or conviction or indictment of Employee for,
or plea of nolo contendere by Employee to, any felony (or state law equivalent)
or any crime that constitutes a misdemeanor involving moral turpitude; or

(v) Employee’s willful failure or refusal, other than due to Disability, to
perform Employee’s obligations pursuant to this Agreement or to follow any
lawful directive from the Company, as determined by the Company;  provided,
however, that if Employee’s actions or omissions as set forth in this Section
‎7(a)(v) are of such a nature that the Company determines that they are curable
by Employee, such actions or omissions must remain uncured thirty (30) days
after the Company first provided Employee written notice of the obligation to
cure such actions or omissions.

(b) Company’s Right to Terminate for Convenience.  The Company shall have the
right to terminate Employee’s employment for convenience at any time during the
Term and for any reason, or no reason at all, upon written notice to Employee.

(c) Employee’s Right to Terminate for Good Reason.  Employee shall have the
right to terminate Employee’s employment with the Company at any time during the
Term for Good Reason.  For purposes of this Agreement, “Good Reason” shall mean:

(i) a material diminution in Employee’s title,  duties or responsibilities with
the Company Group; 

(ii) the relocation of the geographic location of Employee’s principal place of
employment by more than seventy-five (75) miles from the location of Employee’s
principal place of employment as of the Effective Date;

(iii) a  relocation of Employee’s principal residence required by the Company;

(iv) a material reduction in Employee’s Base Salary, other than as part of one
or more decreases that are applied to all of the Company’s similarly situated
employees;

(v) a material reduction in Employee’s target bonus opportunity under the STI
Plan, other than as part of one or more decreases that are applied to all of the
Company’s similarly situated employees; or

(vi) a material breach by the Company of any material provision of this
Agreement or any other written agreement between Employee and the Company.

Notwithstanding the foregoing provisions of this Section ‎7(c) or any other
provision of this Agreement to the contrary, any assertion by Employee of a
termination for Good Reason shall not be effective unless all of the following
conditions are satisfied: (A) the condition described in Section 7(c)(i),  (ii),
 (iii),  (iv),  (v) or (vi)  giving rise to Employee’s termination of employment
must have arisen without Employee’s consent; (B) Employee must provide written
notice to the Board of the existence of such condition(s) within thirty (30)
days after the initial occurrence of such condition(s); (C) the condition(s)
specified in such notice must remain uncorrected for thirty

4

 




(30) days following the Board’s receipt of such written notice; and (D) the date
of Employee’s termination of employment must occur within sixty-five  (65) days
after the initial occurrence of the condition(s) specified in such notice.

(d) Death or Disability.  Upon the death or Disability of Employee, Employee’s
employment with Company shall automatically (and without any further action by
any person or entity) terminate.  For purposes of this Agreement, a
“Disability” shall exist if Employee is unable to perform the essential
functions of Employee’s position (after accounting for reasonable accommodation,
if applicable and required by applicable law), due to physical or mental
impairment that continues, or can reasonably be expected to continue, for a
period in excess of one hundred-twenty (120) consecutive days or one
hundred-eighty (180) days, whether or not consecutive (or for any longer period
as may be required by applicable law), in any twelve (12)-month period.  The
determination of whether Employee has incurred a Disability shall be made in
good faith by the Company.

(e) Employee’s Right to Terminate for Convenience.  In addition to Employee’s
right to terminate Employee’s employment for Good Reason, Employee shall have
the right to terminate Employee’s employment with the Company for convenience at
any time during the Term and for any other reason, or no reason at all, upon
fourteen  (14) days’ advance written notice to the Company; provided, however,
that if Employee has provided notice to the Company of Employee’s termination of
employment, the Company may determine, in its sole discretion, that such
termination shall be effective on any date prior to the effective date of
termination provided in such notice (and, if such earlier date is so required,
then it shall not change the basis for Employee’s termination of employment nor
be construed or interpreted as a termination of employment pursuant to Section
‎7(b)).

(f) Effect of Termination. 

(i) If, prior to the expiration of the Term, Employee’s employment hereunder is
terminated by the Company without Cause (referred to herein as the Company’s
right to terminate for convenience) pursuant to Section 7(b), by Employee for
Good Reason pursuant to Section 7(c) or as a result of Employee’s death or
Disability pursuant to Section 7(d), then so long as (and only if) Employee (or
Employee’s estate, if applicable): (A) executes on or before the Release
Expiration Date (as defined below), and does not revoke within any time provided
by the Company to do so, a release of all claims in a form reasonably acceptable
to the Company, which shall not include additional restrictive covenants related
to competition or solicitation (the “Release”), which Release shall release each
member of the Company Group and their respective affiliates, and the foregoing
entities’ respective shareholders, members, partners, officers, managers,
directors, fiduciaries, employees, representatives, agents and benefit plans
(and fiduciaries of such plans) from any and all claims, including any and all
causes of action arising out of Employee’s employment with the Company and any
other member of the Company Group or the termination of such employment, but
excluding all claims to severance payments Employee may have under this Section
‎7; and (B) abides by the terms of each of Sections ‎9,  ‎10 and  ‎11, then:



5

 




(A) the Company shall make severance payments to Employee in a total amount
equal to (x) a number of months’ worth of Employee’s Base Salary equal to the
lesser of (I) twelve (12) or (II) the number of complete calendar months
remaining in the Term, plus (y) an amount equal to the target bonus under the
STI Plan for the year in which such termination occurs (such total severance
payments being referred to as the “Severance Payment”).  The Severance Payment
will be divided into twenty-six (26) substantially equal installments (or such
lesser number of installments equal to the number of remaining regularly
scheduled pay dates in the Term).  On the Company’s first regularly scheduled
pay date that is on or after the date that is sixty (60) days after the date on
which Employee’s employment terminates (the “Termination Date”), the Company
shall pay to Employee, without interest, a number of such installments equal to
the number of such installments that would have been paid during the period
beginning on the Termination Date and ending on the Company’s first regularly
scheduled pay date that is on or after the date that is sixty (60) days after
the Termination Date had the installments been paid on a monthly basis
commencing on the Company’s first regularly scheduled pay date coincident with
or next following the Termination Date, and each of the remaining installments
shall be paid on a bi-weekly basis thereafter; provided, however, that to the
extent, if any, that the aggregate amount of the installments of the Severance
Payment that would otherwise be paid pursuant to the preceding provisions of
this Section ‎7(f)(i) after March 15 of the calendar year following the calendar
year in which the Termination Date occurs (the “Applicable March 15”) exceeds
the maximum exemption amount under Treasury Regulation Section
1.409A-1(b)(9)(iii)(A), then such excess shall be paid to Employee in a lump sum
on the Applicable March 15 (or the first Business Day preceding the Applicable
March 15 if the Applicable March 15 is not a Business Day) and the installments
of the Severance Payment payable after the Applicable March 15 shall be reduced
by such excess (beginning with the installment first payable after the
Applicable March 15 and continuing with the next succeeding installment until
the aggregate reduction equals such excess).  “Business Day” shall mean any day
except a Saturday, Sunday or other day on which commercial banks in New York,
New York or Houston, Texas are authorized or required by law to be closed.

(B) During the portion, if any, of the lesser of (x) the twelve (12)-month
period following the Termination Date or (y) the remainder of the Term  (as
applicable, the “Reimbursement Period”) that Employee elects to continue
coverage for Employee and Employee’s spouse and eligible dependents, if any,
under the Company’s group health plans pursuant to Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended (“COBRA”), the Company shall promptly
reimburse Employee on a monthly basis for the difference between the amount
Employee pays to effect and continue such coverage and the employee contribution
amount that similarly situated employees of the Company pay for the same or
similar coverage under such group health plans (the “COBRA Benefit”). Each
payment of the COBRA Benefit shall be paid to Employee on the Company’s first
regularly scheduled pay date in the calendar month immediately following the
calendar month in which Employee submits to the Company documentation of the

6

 




applicable premium payment having been paid by Employee, which documentation
shall be submitted by Employee to the Company within thirty (30) days following
the date on which the applicable premium payment is paid. Employee shall be
eligible to receive such reimbursement payments until the earliest of: (x) the
last day of the Reimbursement Period; (y) the date Employee is no longer
eligible to receive COBRA continuation coverage; and (z) the date on which
Employee becomes eligible to receive coverage under a group health plan
sponsored by another employer (and any such eligibility shall be promptly
reported to the Company by Employee); provided, however, that the election of
COBRA continuation coverage and the payment of any premiums due with respect to
such COBRA continuation coverage shall remain Employee’s sole responsibility,
and the Company shall not assume any obligation for payment of any such premiums
relating to such COBRA continuation coverage.  Notwithstanding the foregoing, if
the provision of the benefits described in this paragraph cannot be provided in
the manner described above without penalty, tax or other adverse impact on the
Company or any other member of the Company Group, then the Company and Employee
shall negotiate in good faith to determine an alternative manner in which the
Company may provide substantially equivalent benefits to Employee without such
adverse impact on the Company or such other member of the Company Group.

(ii) Unless the parties hereto expressly agree in writing otherwise, if the
Release is not executed and returned to the Company on or before the Release
Expiration Date, and the required revocation period has not fully expired
without revocation of the Release by Employee, then Employee (or Employee’s
estate) shall not be entitled to any portion of the Severance Payment or COBRA
Benefit.  As used herein, the “Release Expiration Date” is that date that is
twenty-one (21) days following the date upon which the Company delivers the
Release to Employee (which shall occur no later than seven (7) days after the
Termination Date) or, in the event that such termination of employment is “in
connection with an exit incentive or other employment termination program” (as
such phrase is defined in the Age Discrimination in Employment Act of 1967), the
date that is forty-five (45) days following such delivery date.

(iii) For the avoidance of doubt, (A) the Severance Payment and COBRA
Benefit (and any portions thereof) shall not be payable if Employee’s employment
terminates for any reason upon or at any time following the expiration of the
Term; and (B) Employee shall not be eligible for the Severance Payment or COBRA
Benefit in the event that the Employment Period ends due to a  termination by
the Company for Cause pursuant to Section 7(a) or by Employee for convenience
pursuant to Section 7(e).

(g) After-Acquired Evidence.  Notwithstanding any provision of this Agreement to
the contrary, in the event that the Company determines that Employee is eligible
to receive the Severance Payment and COBRA Benefit pursuant to Section ‎7(f)
but, after such determination, the Company subsequently acquires evidence or
determines that: (i) Employee has failed to abide by the terms of Sections ‎9,
 ‎10 or ‎11; or (ii) a Cause condition existed prior to the Termination Date
that, had the Company been fully aware of such condition, would have given the
Company the right to terminate Employee’s employment pursuant to Section ‎7(a),
then the Company shall have the right to cease the payment of any future
installments of the Severance

7

 




Payment or COBRA Benefit, and the Company shall have the right to require
Employee to promptly return to the Company all installments of the Severance
Payment and COBRA Benefit received by Employee prior to the date that the
Company determines that the conditions of this Section ‎7(g) have been
satisfied.

8. Disclosures.  Promptly (and in any event, within three (3) Business Days)
upon becoming aware of (a) any actual or potential Conflict of Interest or (b)
any lawsuit, claim or arbitration filed against or involving Employee or any
trust or vehicle owned or controlled by Employee, in each case, Employee shall
disclose such actual or potential Conflict of Interest or such lawsuit, claim or
arbitration to the Board.  A “Conflict of Interest” shall exist when Employee
engages in, or plans to engage in, any activities, associations, or interests
that conflict with, or create an appearance of a conflict with, Employee’s
duties, responsibilities, authorities, or obligations for and to the Company
Group.    

9. Confidentiality.  In the course of Employee’s employment with the Company and
the performance of Employee’s duties on behalf of the Company Group hereunder,
Employee has been provided and will continue to be provided with, and have
access to, Confidential Information (as defined below).  In consideration of
Employee’s receipt and access to such Confidential Information, and as a
condition of Employee’s employment, Employee shall comply with this Section ‎9.
   

(a) Both during the Employment Period and thereafter, except as expressly
permitted by this Agreement or by directive of the Board, Employee shall not
disclose any Confidential Information to any person or entity and shall not use
any Confidential Information except for the benefit of the Company
Group.  Employee acknowledges and agrees that Employee would inevitably use and
disclose Confidential Information in violation of this Section ‎9 if Employee
were to violate any of the covenants set forth in Section ‎10.  Employee shall
follow all Company policies and protocols regarding the security of all
documents and other materials containing Confidential Information (regardless of
the medium on which Confidential Information is stored).  The covenants of this
Section ‎9(a) shall apply to all Confidential Information, whether now known or
later to become known to Employee during the period that Employee is employed by
or affiliated with the Company or any other member of the Company Group.

(b) Notwithstanding any provision of Section 9(a) to the contrary, Employee may
make the following disclosures and uses of Confidential Information:

(i) disclosures to other employees of a member of the Company Group who have a
need to know the information in connection with the businesses of the Company
Group;

(ii) disclosures to customers and suppliers when, in the reasonable and good
faith belief of Employee, such disclosure is in connection with Employee’s
performance of Employee’s duties under this Agreement and is in the best
interests of the Company Group;

(iii) disclosures and uses that are approved in writing by the Board; or



8

 




(iv) disclosures to a person or entity that has (x) been retained by a member of
the Company Group to provide services to one or more members of the Company
Group and (y) agreed in writing to abide by the terms of a confidentiality
agreement.

(c) Upon the expiration of the Employment Period, and at any other time upon
request of the Company, Employee shall promptly surrender and deliver to the
Company all documents (including electronically stored information) and all
copies thereof and all other materials of any nature containing or pertaining to
all Confidential Information and any other Company Group property (including any
Company Group-issued computer, mobile device or other equipment) in Employee’s
possession, custody or control and Employee shall not retain any such documents
or other materials or property of the Company Group.  Within five (5) days of
any such request, Employee shall certify to the Company in writing that all such
documents, materials and property have been returned to the Company.

(d) All trade secrets, non-public information, designs, ideas, concepts,
improvements, product developments, discoveries and inventions, whether
patentable or not, that are conceived, made, developed or acquired by or
disclosed to Employee, individually or in conjunction with others, during the
period that Employee is employed and has previously been employed by the Company
or any other member of the Company Group (whether during business hours or
otherwise and whether on the Company’s premises or otherwise) that relate to any
member of the Company Group’s businesses or properties, products or services
(including all such information relating to corporate opportunities, operations,
future plans, methods of doing business, business plans, strategies for
developing business and market share, research, financial and sales data,
pricing terms, evaluations, opinions, interpretations, acquisition prospects,
the identity of customers or acquisition targets or their requirements, the
identity of key contacts within customers’ organizations or within the
organization of acquisition prospects, or marketing and merchandising
techniques, prospective names and marks) is defined as “Confidential
Information.”  Moreover, all documents, videotapes, written presentations,
brochures, drawings, memoranda, notes, records, files, correspondence, manuals,
models, specifications, computer programs, e-mail, voice mail, electronic
databases, maps, drawings, architectural renditions, models and all other
writings or materials of any type including or embodying any of such
information, ideas, concepts, improvements, discoveries, inventions and other
similar forms of expression are and shall be the sole and exclusive property of
the Company Group and be subject to the same restrictions on disclosure
applicable to all Confidential Information pursuant to this Agreement.  For
purposes of this Agreement, Confidential Information shall not include any
information that (i) is or becomes generally available to the public other than
as a result of a disclosure or wrongful act of Employee or any of Employee’s
agents; (ii) was available to Employee on a non-confidential basis before its
disclosure by a member of the Company Group; or (iii) becomes available to
Employee on a non-confidential basis from a source other than a member of the
Company Group; provided,  however,  that such source is not bound by a
confidentiality agreement with, or other obligation with respect to
confidentiality to, a member of the Company Group. 

(e) Notwithstanding the foregoing, nothing in this Agreement shall prohibit or
restrict Employee from lawfully (i) initiating communications directly with,
cooperating with, providing information to, causing information to be provided
to, or otherwise assisting in an

9

 




investigation by, any governmental authority (including the Securities and
Exchange Commission) regarding a possible violation of any law; (ii) responding
to any inquiry or legal process directed to Employee from any such governmental
authority; (iii) testifying, participating or otherwise assisting in any action
or proceeding by any such governmental authority relating to a possible
violation of law, or (iv) making any other disclosures that are protected under
the whistleblower provisions of any applicable law.  Additionally, pursuant to
the federal Defend Trade Secrets Act of 2016, an individual shall not be held
criminally or civilly liable under any federal or state trade secret law for the
disclosure of a trade secret that: (A) is made (1) in confidence to a federal,
state or local government official, either directly or indirectly, or to an
attorney and (2) solely for the purpose of reporting or investigating a
suspected violation of law; or (B) is made to the individual’s attorney in
relation to a law suit for retaliation against the individual for reporting a
suspected violation of law or (C) is made in a complaint or other document filed
in a law suit or proceeding, if such filing is made under seal.  Nothing in this
Agreement requires Employee to obtain prior authorization before engaging in any
conduct described in this paragraph, or to notify the Company that Employee has
engaged in any such conduct. 

10. Non-Competition; Non-Solicitation.

(a) The Company has provided and shall, during the Employment Period, continue
to provide Employee access to Confidential Information for use only during the
Employment Period, and Employee acknowledges and agrees that the Company Group
will be entrusting Employee, in Employee’s unique and special capacity, with
developing the goodwill of the Company Group, and in consideration of the
Company providing Employee with access to Confidential Information, in further
consideration of Parent granting restricted shares to Employee pursuant to the
Restricted Stock Agreement, and as an express incentive for the Company to enter
into this Agreement and employ Employee hereunder, Employee has voluntarily
agreed to the covenants set forth in this Section ‎10.  Employee agrees and
acknowledges that the limitations and restrictions set forth herein, including
geographical and temporal restrictions on certain competitive activities, are
reasonable in all respects, will not cause Employee undue hardship, and are
material and substantial parts of this Agreement intended and necessary to
prevent unfair competition and to protect the Company Group’s Confidential
Information, goodwill and legitimate business interests.

(b) During the Prohibited Period, Employee shall not, without the prior written
approval of the Board, directly or indirectly, for Employee or on behalf of or
in conjunction with any other person or entity of any nature:

(i) engage in or participate within the Market Area in competition with any
member of the Company Group in any aspect of the Business, which prohibition
shall prevent Employee from directly or indirectly: (A) owning, managing,
operating, or being an officer or director of, any business that competes with
any member of the Company Group in the Market Area, or (B) joining, becoming an
employee or consultant of, or otherwise being affiliated with, any person or
entity engaged in, or planning to engage in, the Business in the Market Area in
competition, or anticipated competition, with any member of the Company Group in
any capacity (with respect to this clause (B)) in which Employee’s duties or
responsibilities are the same as or similar to the duties or responsibilities
that Employee had on behalf of any member of the Company Group;



10

 




(ii) appropriate any Business Opportunity of, or relating to, any member of the
Company Group located in the Market Area;

(iii) solicit, canvass, approach, encourage, entice or induce any customer or
supplier of any member of the Company Group to cease or lessen such customer’s
or supplier’s business with any member of the Company Group; or

(iv) solicit, canvass, approach, encourage, entice or induce any employee or
contractor of any member of the Company Group to terminate his, her or its
employment or engagement with any member of the Company Group.

(c) Notwithstanding the foregoing, following the Termination Date, the
above-referenced limitations in Sections 10(b)(i),  (ii) and (iii) shall not
apply in those portions of the Market Area located within the State of
Oklahoma.  Instead, Employee agrees that, following the Termination Date, the
restrictions on Employee’s activities within those portions of the Market Area
located within the State of Oklahoma (in addition to those restrictions set
forth in Section 10(b)(iv) above) shall be as follows: during that portion of
the Prohibited Period that follows the Termination Date, Employee will not
directly solicit the sale of goods, services, or a combination of goods and
services from the established customers of the Company or any other member of
the Company Group.  Further, Employee will not be deemed to be engaging in the
Business in violation of Section 10(b)(i)(B) by virtue of performing duties
similar to those performed for a member of the Company Group in the course of
employment with an entity whose primary business is as an operator in the oil
and gas exploration and production industry (an “Operator”), so long as such
Operator only performs the services that constitute the Business for its own
operations, and such Operator does not perform such services for customers.

(d) Because of the difficulty of measuring economic losses to the Company Group
as a result of a breach or threatened breach of the covenants set forth in
Section 9 and in this Section ‎10, and because of the immediate and irreparable
damage that would be caused to the members of the Company Group for which they
would have no other adequate remedy, the Company and each other member of the
Company Group shall be entitled to enforce the foregoing covenants, in the event
of a breach or threatened breach, by injunctions and restraining orders from any
court of competent jurisdiction, without the necessity of showing any actual
damages or that money damages would not afford an adequate remedy, and without
the necessity of posting any bond or other security.  The aforementioned
equitable relief shall not be the Company’s or any other member of the Company
Group’s exclusive remedy for a breach but instead shall be in addition to all
other rights and remedies available to the Company and each other member of the
Company Group at law and equity.

(e) The covenants in this Section ‎10, and each provision and portion hereof,
are severable and separate, and the unenforceability of any specific covenant
(or portion thereof) shall not affect the provisions of any other covenant (or
portion thereof).  Moreover, in the event any arbitrator or court of competent
jurisdiction shall determine that the scope, time or territorial restrictions
set forth are unreasonable, then it is the intention of the parties that such
restrictions be enforced to the fullest extent which such arbitrator or court
deems reasonable, and this Agreement shall thereby be reformed.



11

 




(f) The following terms shall have the following meanings:

(i) “Business” shall mean the business and operations that are the same or
similar to those performed by the Company and any other member of the Company
Group for which Employee provides services or about which Employee obtains
Confidential Information during the Employment Period, which business and
operations include such businesses and operations as may be described in
Parent’s periodic and current reports filed with the Securities and Exchange
Commission from time to time, and other services ancillary thereto, specifically
as applied to any equipment, hardware, software, knowledge, processes,
customers, strategies, known future plans, and vendors which are contained,
classified, known or performed in connection with such services.

(ii) “Business Opportunity” shall mean any commercial, investment or other
business opportunity relating to the Business. 

(iii) “Market Area” shall mean: (A) the counties and parishes set forth on
Exhibit A hereto; and (B) and any other geographic area or market where or with
respect to which (x) Employee provides or has provided services on behalf of the
Company or any other member of the Company Group during the Employment Period or
(y)  the Company or any other member of the Company Group has specific plans to
conduct any business and Employee provides material services with respect to
such plans.

(iv) “Prohibited Period”  shall mean the period starting on the Effective Date
and ending on the date that is the earlier to occur of: (A) one year following
the Termination Date; or (B) the fifth (5th) anniversary of the Effective Date.
 

11. Ownership of Intellectual Property.    Employee agrees that the Company
shall own, and Employee shall (and hereby does) assign, all right, title and
interest (including patent rights, copyrights, trade secret rights, mask work
rights, trademark rights, and all other intellectual and industrial property
rights of any sort throughout the world) relating to any and all inventions
(whether or not patentable), works of authorship, mask works, designs, know-how,
ideas and information authored, created, contributed to, made or conceived or
reduced to practice, in whole or in part, by Employee during the period in which
Employee is or has been employed by or affiliated with the Company or any other
member of the Company Group that either (a) relate, at the time of conception,
reduction to practice, creation, derivation or development, to any member of the
Company Group’s businesses or actual or anticipated research or development, or
(b) were developed on any amount of the Company’s or any other member of the
Company Group’s time or with the use of any member of the Company Group’s
equipment, supplies, facilities or trade secret information (all of the
foregoing collectively referred to herein as “Company Intellectual Property”),
and Employee shall promptly disclose all Company Intellectual Property to the
Company.  All of Employee’s works of authorship and associated copyrights
created during the period in which Employee is employed by or affiliated with
the Company or any other member of the Company Group and in the scope of
Employee’s employment or engagement shall be deemed to be “works made for hire”
within the meaning of the Copyright Act.  Employee shall perform, during and
after the period in which Employee is or has been employed by or affiliated with
the Company or any other member of the Company Group, all acts deemed necessary
by the Company to assist each member of the Company Group, at the Company’s
expense, in obtaining and

12

 




enforcing its rights throughout the world in the Company Intellectual
Property.  Such acts may include execution of documents and assistance or
cooperation (i) in the filing, prosecution, registration, and memorialization of
assignment of any applicable patents, copyrights, mask work, or other
applications, (ii) in the enforcement of any applicable patents, copyrights,
mask work, moral rights, trade secrets, or other proprietary rights, and (iii)
in other legal proceedings related to the Company Intellectual Property.

12. Arbitration.    

(a) Subject to Section ‎12(b), any dispute, controversy or claim between
Employee and any member of the Company Group arising out of or relating to this
Agreement or Employee’s employment or engagement with any member of the Company
Group will be finally settled by arbitration in Houston, Texas in accordance
with the then-existing American Arbitration Association (“AAA”) Employment
Arbitration Rules.  The arbitration award, if any, shall be final and binding on
both parties.  Any arbitration conducted under this Section ‎12 shall be heard
by a single arbitrator (the “Arbitrator”) selected in accordance with the
then-applicable rules of the AAA.  The Arbitrator shall expeditiously hear and
decide all matters concerning the dispute.  Except as expressly provided to the
contrary in this Agreement, the Arbitrator shall have the power to (i) gather
such materials, information, testimony and evidence as the Arbitrator deems
relevant to the dispute before him or her (and each party will provide such
materials, information, testimony and evidence requested by the Arbitrator), and
(ii) grant injunctive relief and enforce specific performance.  The decision of
the Arbitrator shall be reasoned, rendered in writing, be final and binding upon
the disputing parties and the parties agree that judgment upon the award may be
entered by any court of competent jurisdiction.  The Company shall pay the
applicable AAA fees (including filing and Arbitrator’s fees), recognizing that
each side bears its own deposition, witness, expert,  attorneys’ and other fees
and expenses.

(b) Notwithstanding Section ‎12(a), either party may make a timely application
for, and obtain, judicial emergency or temporary injunctive relief to enforce
any of the provisions of Sections ‎9 through ‎11;  provided, however, that the
remainder of any such dispute (beyond the application for emergency or temporary
injunctive relief) shall be subject to arbitration under this Section ‎12.

(c) By entering into this Agreement and entering into the arbitration provisions
of this Section ‎12, THE PARTIES EXPRESSLY ACKNOWLEDGE AND AGREE THAT THEY ARE
KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVING THEIR RIGHTS TO A JURY TRIAL.

(d) Nothing in this Section ‎12 shall prohibit a party to this Agreement from
(i) instituting litigation to enforce any arbitration award, or (ii) joining the
other party to this Agreement in a litigation initiated by a person or entity
that is not a party to this Agreement.  Further, nothing in this Section ‎12
precludes Employee from filing a charge or complaint with a federal, state or
other governmental administrative agency.

13. Defense of Claims.    During the Employment Period and thereafter, upon
request from the Company, Employee shall cooperate with the Company Group in the
defense of any claims or actions that may be made by or against any member of
the Company Group that relate

13

 




to Employee’s actual or prior areas of responsibility.  The Company shall
reimburse Employee for any reasonable out of pocket expenses incurred by
Employee in providing such cooperation, so long as Employee provides
documentation of such expenses in a form satisfactory to the Company.

14. Withholdings; Deductions.    The Company may withhold and deduct from any
benefits and payments made or to be made pursuant to this Agreement (a) all
federal, state, local and other taxes as may be required pursuant to any law or
governmental regulation or ruling and (b) any deductions consented to in writing
by Employee.

15. Title and Headings; Construction.   Titles and headings to Sections hereof
are for the purpose of reference only and shall in no way limit, define or
otherwise affect the provisions hereof.  Any and all Exhibits or Attachments
referred to in this Agreement are, by such reference, incorporated herein and
made a part hereof for all purposes.  Unless the context requires otherwise, all
references to laws, regulations, contracts, agreements and instruments refer to
such laws, regulations, contracts, agreements and instruments as they may be
amended from time to time, and references to particular provisions of laws or
regulations include a reference to the corresponding provisions of any
succeeding law or regulation.    All references to “dollars” or “$” in this
Agreement refer to United States dollars.  The word “or” is not exclusive. The
words “herein”, “hereof”, “hereunder” and other compounds of the word “here”
shall refer to the entire Agreement, including all Exhibits attached hereto, and
not to any particular provision hereof.  Wherever the context so requires, the
masculine gender includes the feminine or neuter, and the singular number
includes the plural and conversely.  All references to “including” shall be
construed as meaning “including without limitation.”  Neither this Agreement nor
any uncertainty or ambiguity herein shall be construed or resolved against any
party hereto, whether under any rule of construction or otherwise.  On the
contrary, this Agreement has been reviewed by each of the parties hereto and
shall be construed and interpreted according to the ordinary meaning of the
words used so as to fairly accomplish the purposes and intentions of the parties
hereto.

16. Applicable Law; Submission to Jurisdiction.  This Agreement shall in all
respects be construed according to the laws of the State of Texas without regard
to its conflict of laws principles that would result in the application of the
laws of another jurisdiction.  With respect to any claim or dispute related to
or arising under this Agreement, the parties hereby consent to the arbitration
provisions of Section ‎12 and recognize and agree that should any resort to a
court be necessary and permitted under this Agreement, then they consent to the
jurisdiction, forum and venue of the state and federal courts (as
applicable) located in Harris County, Texas.

17. Entire Agreement and Amendment.   This Agreement, the Restricted Stock
Agreement and the award agreement for each outstanding award granted to Employee
under the Select Energy Services, Inc. 2016 Equity Incentive Plan contain the
entire agreement of the parties with respect to the matters covered herein and
supersede all prior and contemporaneous agreements and understandings, oral or
written, between the parties hereto concerning the subject matter hereof.  In
entering into this Agreement, Employee expressly acknowledges and agrees that
Employee has received all sums and compensation that Employee has been owed, is
owed, or ever could be owed for services provided to any member of the Company
Group through the date Employee signs this Agreement, with the exception of any
unpaid Base Salary for the pay period that includes the date on which Employee
signs this Agreement. This Agreement may be amended only by a written instrument
executed by both parties hereto.



14

 




18. Waiver of Breach.  Any waiver of this Agreement must be executed by the
party to be bound by such waiver.  No waiver by either party hereto of a breach
of any provision of this Agreement by the other party, or of compliance with any
condition or provision of this Agreement to be performed by such other party,
will operate or be construed as a waiver of any subsequent breach by such other
party or any similar or dissimilar provision or condition at the same or any
subsequent time.  The failure of either party hereto to take any action by
reason of any breach will not deprive such party of the right to take action at
any time.

19. Assignment.  This Agreement is personal to Employee, and neither this
Agreement nor any rights or obligations hereunder shall be assignable or
otherwise transferred by Employee.  The Company may assign this Agreement
without Employee’s consent, including to any member of the Company Group and to
any successor to or acquirer of (whether by merger, purchase or otherwise) all
or substantially all of the equity, assets or businesses of the Company.

20. Notices.   Notices provided for in this Agreement shall be in writing and
shall be deemed to have been duly received (a) when delivered in person, (b)
when sent by facsimile transmission (with confirmation of transmission) on a
Business Day to the number set forth below, if applicable; provided,  however,
that if a notice is sent by facsimile transmission after normal business hours
of the recipient or on a non-Business Day, then it shall be deemed to have been
received on the next Business Day after it is sent,  (c) on the first Business
Day after such notice is sent by express overnight courier service, or (d) on
the second Business Day following deposit with an internationally-recognized
second-day courier service with proof of receipt maintained,  in each case, to
the following address, as applicable:

If to the Company, addressed to:

Select Energy Services, LLC
1820 N I-35

Gainesville, Texas 76240
Attn: Senior Vice President, General Counsel and Corporate Secretary

If to Employee, addressed to Employee’s last known address on file with the
Company

21. Counterparts.   This Agreement may be executed in any number of
counterparts, including by electronic mail or facsimile, each of which when so
executed and delivered shall be an original, but all such counterparts shall
together constitute one and the same instrument.  Each counterpart may consist
of a copy hereof containing multiple signature pages, each signed by one party,
but together signed by both parties hereto.

22. Deemed Resignations.    Except as otherwise determined by the Board or as
otherwise agreed to in writing by Employee and any member of the Company Group
prior to the termination of Employee’s employment with the Company or any member
of the Company Group, any termination of Employee’s employment shall constitute,
as applicable, an automatic resignation of Employee: (a) as an officer of the
Company and each member of the Company Group; (b) from the Board; and (c) from
the board of directors or board of managers (or similar governing body) of any
member of the Company Group and from the board of directors or board

15

 




of managers (or similar governing body) of any corporation, limited liability
entity, unlimited liability entity or other entity in which any member of the
Company Group holds an equity interest and with respect to which board of
directors or board of managers (or similar governing body) Employee serves as
such Company Group member’s designee or other representative. 

23. Section 409A.    

(a) Notwithstanding any provision of this Agreement to the contrary, all
provisions of this Agreement are intended to comply with Section 409A of the
Internal Revenue Code of 1986 (the “Code”), and the applicable Treasury
regulations and administrative guidance issued thereunder (collectively,
“Section 409A”) or an exemption therefrom and shall be construed and
administered in accordance with such intent. Any payments under this Agreement
that may be excluded from Section 409A either as separation pay due to an
involuntary separation from service or as a short-term deferral shall be
excluded from Section 409A to the maximum extent possible. For purposes of
Section 409A, each installment payment provided under this Agreement shall be
treated as a separate payment. Any payments to be made under this Agreement upon
a termination of Employee’s employment shall only be made if such termination of
employment constitutes a “separation from service” under Section 409A. 

(b) To the extent that any right to reimbursement of expenses or payment of any
benefit in-kind under this Agreement constitutes nonqualified deferred
compensation (within the meaning of Section 409A), (i) any such expense
reimbursement shall be made by the Company no later than the last day of
Employee’s taxable year following the taxable year in which such expense was
incurred by Employee, (ii) the right to reimbursement or in-kind benefits shall
not be subject to liquidation or exchange for another benefit, and (iii) the
amount of expenses eligible for reimbursement or in-kind benefits provided
during any taxable year shall not affect the expenses eligible for reimbursement
or in-kind benefits to be provided in any other taxable year; provided, that the
foregoing clause shall not be violated with regard to expenses reimbursed under
any arrangement covered by Section 105(b) of the Code solely because such
expenses are subject to a limit related to the period in which the arrangement
is in effect.    

(c) Notwithstanding any provision in this Agreement to the contrary, if any
payment or benefit provided for herein would be subject to additional taxes and
interest under Section 409A if Employee’s receipt of such payment or benefit is
not delayed until the earlier of  the date of Employee’s death or the date that
is six (6) months after the Termination Date (such date, the “Section 409A
Payment Date”), then such payment or benefit shall not be provided to Employee
(or Employee’s estate, if applicable) until the Section 409A Payment
Date.  Notwithstanding the foregoing, the Company makes no representations that
the payments and benefits provided under this Agreement are exempt from, or
compliant with, Section 409A and in no event shall any member of the Company
Group be liable for all or any portion of any taxes, penalties, interest or
other expenses that may be incurred by Employee on account of non-compliance
with Section 409A.

24. Certain Excise Taxes.    Notwithstanding anything to the contrary in this
Agreement, if Employee is a “disqualified individual” (as defined in Section
280G(c) of the Code), and the payments and benefits provided for in this
Agreement, together with any other payments and benefits which Employee has the
right to receive from the Company or any of its affiliates,

16

 




would constitute a “parachute payment” (as defined in Section 280G(b)(2) of the
Code), then the payments and benefits provided for in this Agreement shall be
either (a) reduced (but not below zero) so that the present value of such total
amounts and benefits received by Employee from the Company or any of its
affiliates shall be one dollar ($1.00) less than three times Employee’s “base
amount” (as defined in Section 280G(b)(3) of the Code) and so that no portion of
such amounts and benefits received by Employee shall be subject to the excise
tax imposed by Section 4999 of the Code or (b) paid in full, whichever produces
the better net after-tax position to Employee (taking into account any
applicable excise tax under Section 4999 of the Code and any other applicable
taxes).  The reduction of payments and benefits hereunder, if applicable, shall
be made by reducing, first, payments or benefits to be paid in cash hereunder in
the order in which such payment or benefit would be paid or provided (beginning
with such payment or benefit that would be made last in time and continuing, to
the extent necessary, through to such payment or benefit that would be made
first in time) and, then, reducing any benefit to be provided in-kind hereunder
in a similar order.  The determination as to whether any such reduction in the
amount of the payments and benefits provided hereunder is necessary shall be
made by the Company in good faith.  If a reduced payment or benefit is made or
provided and through error or otherwise that payment or benefit, when aggregated
with other payments and benefits from the Company or any of its affiliates used
in determining if a “parachute payment” exists, exceeds one dollar ($1.00) less
than three times Employee’s base amount, then Employee shall immediately repay
such excess to the Company upon notification that an overpayment has been made. 
Nothing in this Section 24 shall require the Company to be responsible for, or
have any liability or obligation with respect to, Employee’s excise tax
liabilities under Section 4999 of the Code.

25. Clawback.  To the extent required by applicable law or any applicable
securities exchange listing standards, or as otherwise determined by the Board
(or a committee thereof), amounts paid or payable under this Agreement shall be
subject to the provisions of any applicable clawback policies or procedures
adopted by the Company, which clawback policies or procedures may provide for
forfeiture and/or recoupment of amounts paid or payable under this Agreement. 
Notwithstanding any provision of this Agreement to the contrary, the Company
reserves the right, without the consent of Employee, to adopt any such clawback
policies and procedures, including such policies and procedures applicable to
this Agreement with retroactive effect.

26. Effect of Termination.  The provisions of Sections ‎7,  ‎9-‎14 and ‎22 and
those provisions necessary to interpret and enforce them, shall survive any
termination of this Agreement and any termination of the employment relationship
between Employee and the Company.

27. Third-Party Beneficiaries.  Each member of the Company Group that is not a
signatory to this Agreement shall be a third-party beneficiary of Employee’s
obligations under Sections ‎8,  ‎9,  ‎10,  ‎11, ‎12 and ‎22 and shall be
entitled to enforce such obligations as if a party hereto.

28. Severability.  If an arbitrator or court of competent jurisdiction
determines that any provision of this Agreement (or portion thereof) is invalid
or unenforceable, then the invalidity or unenforceability of that provision (or
portion thereof) shall not affect the validity or enforceability of any other
provision of this Agreement, and all other provisions shall remain in full force
and effect.



17

 




[Remainder of Page Intentionally Blank;
Signature Page Follows]



18

 



 

IN WITNESS WHEREOF, Employee and the Company each have caused this Agreement to
be executed and effective as of the Effective Date.

 

 

EMPLOYEE

 

 



Mitchell Shauf

 

 

SELECT ENERGY SERVICES, LLC

 

 

By:
Name:Holli C. Ladhani
Title:President and Chief Executive Officer

 

 

 

 



Signature Page to

Employment Agreement

US 6049616



 

EXHIBIT A

MARKET AREA

STATE

COUNTY/PARISH

COLORADO

Adams

Arapahoe

Weld

 

LOUISIANA

Bossier

Caddo

De Soto

Jackson

Lincoln

Red River

Sabine

NEW MEXICO

Chaves

Eddy

Lea

San Juan

NORTH DAKOTA

Billings

Burke

Divide

Dunn

Golden Valley

McKenzie

Mountrail

Williams

OHIO

Ashland

Belmont

Guernsey

Harrison

Jefferson

Monroe

Summit

Trumbull

OKLAHOMA

Alfalfa

Beckham

Blaine

Canadian

Carter

Coal

Custer

Dewey

Ellis

Garfield

Garvin

Grady

Hughes

Kingfisher

Lincoln

Logan

Love

Major

McClain

Oklahoma

Pittsburg

Roger Mills

Stephens

Washita

Woods

Woodward

PENNSYLVANIA

Armstrong

Bradford

Elk

Greene

Lycoming

Sullivan

Tioga

Washington

Westmoreland

Wyoming

TEXAS

Andrews

Angelina

Atascosa

Borden

Culberson

DeWitt

Dimmit

Ector

Frio

Glasscock

Gonzales

Hemphill

Henderson

Howard

Irion

Jackson

Karnes

La Salle

Lavaca

Live Oak

Loving

Martin

Maverick McMullen

Midland

Nacogdoches

Panola

Pecos

Reagan

Reeves

Roberts

Rusk

San Augustine

Shelby

Tarrant

Tom Green

Upton

Ward

Webb

Wheeler

Winkler

Wise

Zavala

UTAH

Duchesne

 

 

 

WEST VIRGINIA

Brooke

Doddridge

Harrison

Marion

Marshall

Monongalia

Ohio

Ritchie

Tyler

Wetzel

WYOMING

Campbell

Converse

Johnson

Laramie

Sweetwater

 

Exhibit A

US 6049616

